


Exhibit 10(e)


AMENDMENT TO WELLS FARGO & COMPANY
DEFERRED COMPENSATION PLAN


The Wells Fargo & Company Deferred Compensation Plan (the “Plan”) is amended
effective January 1, 2016 as follows:


1.
Section 2(G) of the Plan is amended in its entirety to read in full as follows:



(G)     Deferral Accounts. Bookkeeping accounts maintained for a Participant to
which are credited the amounts deferred under Deferral Elections, Stock Option
Gain Deferral Elections and amounts credited pursuant to Appendix B and/or
Appendix C of the Plan, together with any increase or decrease thereon, based on
the earnings option(s) selected by the Participant or mandated by the Plan.


2.
Section 2(H) of the Plan is amended in its entirety to read as full as follows:



(H)     Deferral Election. An irrevocable election made by an Eligible Employee
during an enrollment period specified by the Plan Administrator or the Plan to
defer the receipt of Compensation for a given Deferral Year. The term “Deferral
Election” does not include a Stock Option Gain Deferral Election or the
automatic deferral of supplemental Company matching contributions credited
pursuant to Appendix B of the Plan and/or supplemental discretionary profit
sharing contributions credited pursuant to Appendix C of the Plan.


3.
Section 2(J) of the Plan is amended in its entirety to read in full as follows:



(J)    Eligible Employee. Each employee of the Company or any of its Affiliates
who has been selected for participation in the Plan for a given Plan Year
pursuant to Section 3 of the Plan and/or who receives an allocation pursuant to
Appendix B and/or Appendix C of the Plan for a given Plan Year.


4.
Section 2(O) of the Plan is amended in its entirety to read in full as follows:



(O)    Participant. Each Eligible Employee who enters into a Deferral Election,
who receives an allocation pursuant to Appendix B of the Plan, who receives an
allocation pursuant to Appendix C of the Plan, who prior to 2004 entered into a
Stock Option Gain Deferral Election, or who has a Transferred Account set up
under the Plan. An employee who has become a Participant shall remain a
Participant in the Plan until the date of the Participant’s death, or if
earlier, the date the Participant no longer has any accounts under the Plan.


5.
Section 3 of the Plan is amended in its entirety to read in full as follows:




1

--------------------------------------------------------------------------------




3.    Eligibility. Each employee of the Company or an Affiliate who has been
selected for participation in the Plan by the Plan Administrator, or by such
officers of the Company to whom the Plan Administrator has delegated its
authority, shall be considered an Eligible Employee and shall be eligible to
make Deferral Elections under the Plan until such time as the employee’s
selection has been revoked. In addition, each employee of the Company or an
Affiliate who receives an allocation pursuant to Appendix B and/or Appendix C
for a given Plan Year shall be considered an Eligible Employee but only with
respect to the allocations under Appendix B and/or Appendix C, unless the
employee has also been selected for participation pursuant to the previous
sentence. Selection of an employee for participation in this Plan shall be
deemed to occur on the date notice of the employee’s selection is sent to the
employee in accordance with the notice procedures established by the Plan
Administrator. In the event an employee’s selection is revoked and the employee
ceases to be an Eligible Employee, such revocation shall have no effect on any
outstanding deferral elections.


6.
Section 7(A) of the Plan is amended in its entirety to read in full as follows:



(A)    Earnings Options. At the time of the Participant’s Deferral Election, a
Participant must choose to allocate the amounts that will be credited to the
Participant’s Deferral Account among the following earnings options in
increments of one (1) percent:
(1)    Common Stock Earnings Option
(2)    CD Option    
(3)    Fund Options
All deferred Stock Option Gain Compensation will automatically be allocated to
the Common Stock Earnings Option. All allocations credited pursuant to Appendix
B and/or Appendix C of the Plan shall be automatically allocated to one or more
Fund Options (other than the Common Stock Earnings Option) as selected by the
Plan Administrator from time to time until the Participant makes a subsequent
investment election applicable to those allocations. Except with respect to
amounts allocated to the Common Stock Earnings Option, which may not
subsequently be reallocated to another earnings option, a Participant may change
the earnings options as of each business day or less frequently if and as
determined by the Plan Administrator. A reallocation election will not change
the allocation of future deferrals.
7.
Section 8(C) of the Plan is amended in its entirety to read in full as follows:



(C)    Upon Death. If a Participant dies before receiving all payments under the
Plan, payment of the balance in the Participant’s Deferral Accounts shall be
made to the Participant’s designated beneficiary in the forms of distribution
elected by the Participant on the Participant’s Deferral Elections as soon as
practicable after the March 1 following the date of the Participant’s death. To
be valid, any such designation shall be in such

2

--------------------------------------------------------------------------------




form as the Plan Administrator may prescribe, and shall be filed with the Plan
Administrator or its agent prior to the Participant’s death.


If at the time of a Participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of beneficiary, or
if the designated beneficiary does not survive the Participant, the
Participant’s beneficiary shall be the person or persons surviving in the first
of the following classes in which there is a survivor, share and share alike:


(1)
The Participant’s spouse or domestic partner.



(2)
The Participant’s biological and adopted children, except that if any of his or
her children predecease the Participant but leave descendants surviving the
Participant, such descendants shall take by right of representation the share
their parent would have taken if living.



(3)
The Participant’s parents.



(4)
The Participant’s brothers and sisters.



(5)
The Participant’s estate.



If a beneficiary survives the Participant but dies before receiving the balance
of the Participant’s Deferral Accounts (or the beneficiary’s share of such
Participant’s Deferral Accounts balance in the case of more than one
beneficiary), that beneficiary’s share of the Participant’s Deferral Accounts
shall be made to the beneficiary’s estate.




8.
Section 8(I) of the Plan is amended in its entirety to read in full as follows:



(I)
Definitions Relating to Marital Status. For all purposes under this Plan, the
following terms have the meanings assigned to them below



(1)     The term “spouse” means a person to whom the Participant is legally
married at the relevant time under the laws of any U.S. or foreign jurisdiction
having the legal authority to sanction marriages, including the common-law
spouse of a Participant in a legally recognized common-law marriage. The term
“spouse” does not include an individual who has entered into a registered
domestic partnership, civil union or other similar formal relationship with a
Participant recognized under the law of any U.S. or foreign jurisdiction that is
not denominated as a marriage under the laws of that U.S. or foreign
jurisdiction. Notwithstanding any provision of this Plan to the contrary, this
provision shall be construed in accordance with Federal law.



3

--------------------------------------------------------------------------------




(2)    The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant's significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be of the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Plan Administrator from a city, county, state or
country which offers the ability to register a domestic partnership. A person
who is not joined in civil union (or similar formal relationship) and is not
registered in a domestic partnership with the Participant will not be considered
a domestic partner unless the Participant and/or domestic partner provide
sufficient evidence to the Plan Administrator that all of the following
requirements are satisfied:


(a)    The partners have shared a single, intimate, and committed relationship
of mutual caring for at least six months and intend to remain in the
relationship indefinitely.


(b)    The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.


(c)    The partners are not related by blood or a degree of closeness which
would prohibit marriage under the law of the state in which they reside.


(d)    Neither partner is married to another person under federal, state, or
common law, and neither has another domestic partner or is a member of another
domestic partnership.


(e)    Each partner is mentally competent to consent or contract.


(f)    Both partners are at least 18 years of age.


(g)    The partners are financially interdependent, are jointly responsible for
each other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:


(i)
Joint ownership of real property or a common leasehold interest in real
property.


4

--------------------------------------------------------------------------------






(ii)
Common ownership of an automobile.



(iii)
Joint bank or credit accounts.



(iv)
A will which designates the other as primary beneficiary.



(v)
A beneficiary designation form for a retirement plan or life insurance policy
signed and completed to the effect that one partner is a beneficiary of the
other.



(vi)
Designation of one partner as holding power of attorney for health care
decisions for the other.



9.
Section 9(A) of the Plan is amended in its entirety to read in full as follows:



(A)
Lump Sum or Installment Distributions. The Participant must elect to receive the
balance of each Deferral Account in either a lump sum or in annual installments
over a period of years up to ten (10) years, except that the total amount
accumulated pursuant to Appendix B and/or Appendix C of the Plan shall
automatically be paid in a lump sum.



10.
The first sentence in Section 9(B) of the Plan is amended to read in full as
follows:



“Except with respect to the total amount accumulated pursuant to Appendix B
and/or Appendix C of the Plan, the Participant must designate on his or her
Deferral Election the year that distribution from the resulting Deferral Account
shall commence.”


11.
The first sentence in Section 9(C) of the Plan is amended to read in full as
follows:



“A Participant who has not had a Separation from Service may elect to delay the
distribution of any one or more of such Participant’s Deferral Accounts except
any amounts accumulated under Appendix B and/or Appendix C of the Plan, subject
to the provisions of Section 9(B) above regarding payment following Separation
from Service, by electing a new distribution commencement year that is a least
five (5) years beyond the originally elected distribution commencement year.”


12.
Section 9(D) of the Plan is amended in its entirety to read in full as follows:



(D)
Upon Death. If a Participant dies before receiving all payments under the Plan,
payment of the balance in the Participant’s Deferral Accounts, excluding the
amounts accumulated under Appendix B and/or Appendix C of the Plan shall be made
to the Participant’s designated beneficiary in the forms of distribution elected
by the Participant on the Participant’s Deferral Elections. Payment of the
amounts accumulated under Appendix B and/or Appendix C of the Plan shall be


5

--------------------------------------------------------------------------------




paid in a lump sum to the Participant’s designated beneficiary as soon as
practicable after the March the March 1 following the date of the Participant’s
death. If a payment of a Deferral Account, excluding the amounts accumulated
under Appendix B and/or Appendix C commenced prior to the Participant’s death,
payments from that Deferral Account after the Participant’s death shall be made
to the Participant’s designated beneficiary when they would have been made to
the Participant if the Participant had survived. If payment of a Deferral
Account, excluding the amounts accumulated under Appendix B and/or Appendix C
did not commence prior to the Participant’s death, payments from that Deferral
Account after the Participant’s death shall commence as soon as practicable
after the March 1 following the date of the Participant’s death. To be valid,
any such designation shall be in such form as the Plan Administrator may
prescribe, and shall be filed with the Plan Administrator or its agent prior to
the Participant’s death.


If at the time of a Participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of beneficiary, or
if the designated beneficiary does not survive the Participant, the
Participant’s beneficiary shall be the person or persons surviving in the first
of the following classes in which there is a survivor, share and share alike:


(1)    The Participant’s spouse or domestic partner.


(1)
The Participant’s biological and adopted children, except that if any of his or
her children predecease the Participant but leave descendants surviving the
Participant, such descendants shall take by right of representation the share
their parent would have taken if living.



(2)
The Participant’s parents.



(3)
The Participant’s brothers and sisters.



(4)
The Participant’s estate.



If a beneficiary survives the Participant but dies before receiving the balance
of the Participant’s Deferral Accounts (or the beneficiary’s share of such
Participant’s Deferral Accounts balance in the case of more than one
beneficiary), that beneficiary’s share of the Participant’s Deferral Accounts
shall be made to the beneficiary’s estate.




13.
Section 9(H) of the Plan is amended in its entirety to read in full as follows:



(H) Definitions Relating to Marital Status. For all purposes under this Plan,
the following terms have the meanings assigned to them below

6

--------------------------------------------------------------------------------






(1)
The term “spouse” means a person to whom the Participant is legally married at
the relevant time under the laws of any U.S. or foreign jurisdiction having the
legal authority to sanction marriages, including the common-law spouse of a
Participant in a legally recognized common-law marriage. The term “spouse” does
not include an individual who has entered into a registered domestic
partnership, civil union or other similar formal relationship with a Participant
recognized under the law of any U.S. or foreign jurisdiction that is not
denominated as a marriage under the laws of that U.S. or foreign jurisdiction.
Notwithstanding any provision of this Plan to the contrary, this provision shall
be construed in accordance with Federal law.



(2)
The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant's significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be of the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Plan Administrator from a city, county, state or
country which offers the ability to register a domestic partnership. A person
who is not joined in civil union (or similar formal relationship) and is not
registered in a domestic partnership with the Participant will not be considered
a domestic partner unless the Participant and/or domestic partner provide
sufficient evidence to the Plan Administrator that all of the following
requirements are satisfied:



(a)
The partners have shared a single, intimate, and committed relationship of
mutual caring for at least six months and intend to remain in the relationship
indefinitely.



(b)
The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.



(c)
The partners are not related by blood or a degree of closeness which would
prohibit marriage under the law of the state in which they reside.




7

--------------------------------------------------------------------------------




(d)
Neither partner is married to another person under federal, state, or common
law, and neither has another domestic partner or is a member of another domestic
partnership.



(e)    Each partner is mentally competent to consent or contract.


(f)    Both partners are at least 18 years of age.


(g)
The partners are financially interdependent, are jointly responsible for each
other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:



(i)
Joint ownership of real property or a common leasehold interest in real
property.



(ii)     Common ownership of an automobile.


(iii)     Joint bank or credit accounts.


(iv)
A will which designates the other as primary beneficiary.



(v)
A beneficiary designation form for a retirement plan or life insurance policy
signed and completed to the effect that one partner is a beneficiary of the
other.



(i)
Designation of one partner as holding power of attorney for health care
decisions for the other.



14.
The opening paragraph to Section 9(G) of the Plan is amended in its entirety to
read as full as follows:



(G)    Withdrawals Due to Unforeseeable Emergency. Notwithstanding any provision
of this Section 9 to the contrary, a Participant may withdraw all or a portion
of the balance of the Participant’s Deferral Accounts, except the total amount
accumulated pursuant to Appendix B and/Appendix C of the Plan, established for
Deferral Years commencing on or after January 1, 2013 (the “eligible Deferral
Accounts”) due to unforeseeable emergency, subject to the following:









8

--------------------------------------------------------------------------------




15.
Section 9(I) of the Plan is amended in its entirety to read in full as follows:



(I)
Accounts Less Than Code §402(g) Threshold. Notwithstanding the foregoing
provisions of this Section 9, if



(1)
the aggregate value of the Participant’s Deferral Accounts that are subject to
the distribution rules in this Section 9, Appendix B and/or Appendix C of the
Plan due to Separation from Service or death is less than the applicable dollar
amount under Code §402(g)(1)(B) as of the end of the month following the
Participant’s Separation from Service or death, and



(2)
a lump sum payment of the value referred to in (1) above would result in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan and any other agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A-1(c)(2), taking into account only such interests as are subject to Code
§409A,



then the value of the Deferral Accounts except the total amount accumulated
pursuant to Appendix B and/or Appendix C of the Plan shall be distributed in a
single lump sum on the date that the first payment would occur pursuant to the
foregoing provisions of this Section 9. The total amount accumulated pursuant to
Appendix B and/or Appendix C of the Plan shall be distributed in a single lump
sum pursuant to Appendix B and/or Appendix C as applicable.





9